               Case 3:20-cr-00284-JD Document 32 Filed 12/16/20 Page 1 of 2



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     VARELL L. FULLER
 3   Assistant Federal Public Defender
     55 South Market Street, Suite 820
 4
     San Jose, CA 95113
 5   Telephone: (408) 291-7753
     Facsimile: (408) 291-7399
 6   Email:       Varell_Fuller@fd.org

 7
     Counsel for Defendant HASKINS
 8

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                         SAN FRANCISCO DIVISION
12

13
        UNITED STATES OF AMERICA,                          Case No. CR 20-00284 JD
14
                        Plaintiff,                         STIPULATION AND ORDER TO
15                                                         CONTINUE SENTENCING HEARING
                v.                                         TO FEBRUARY 24, 2021
16
        SHAKISHA HASKINS,
17
                        Defendant.
18

19

20                                            STIPULATION
21           The parties, acting through their respective counsel, hereby stipulate that, subject to the
22   Court’s approval, the sentencing hearing currently set for Wednesday, January 6, 2021, shall be
23
     continued to Wednesday, February 24, 2021, at 10:30 a.m.
24
             The defense respectfully asks that the Court continue the January 6, 2021, sentencing
25
     hearing date because United States Probation needs additional time to complete the Presentence
26
     Report Investigation, which was delayed because defense counsel had to unexpectedly take
27

28   leave from the Federal Defender’s Office due to a family emergency. United States Probation

     STIPULATION AND [PROPOSED] ORDER;
     CR 20-00284 JD
               Case 3:20-cr-00284-JD Document 32 Filed 12/16/20 Page 2 of 2



 1   Officer Anthony Cardenas, who is assigned to this matter, has no objection to the requested
 2   continuance.
 3
           IT IS SO STIPULATED.
 4
     Dated: December 10, 2020                   _____ /s/_______________________
 5                                              VARELL L. FULLER
                                                Assistant Federal Public Defender
 6

 7   Dated: December 10, 2020                   _____/s/_________________________
                                                DENISE M. OKI
 8
                                                Special Assistant United States Attorney
 9

10
                                         ORDER
11
           GOOD CAUSE APPEARING, upon stipulation of the parties, IT IS HEREBY
12
     ORDERED that the sentencing hearing currently set for Wednesday, January 6, 2021, shall be
13

14   continued to Wednesday, February 24, 2021, at 10:30 a.m.

15         IT IS SO ORDERED.
16   Dated: December 16, 2020
17                                              ________________________________
                                                HONORABLE JAMES DONATO
18                                              United States District Judge
19

20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER;
     CR 20-00284 JD
                                                   2
